Citation Nr: 1327135	
Decision Date: 08/26/13    Archive Date: 08/29/13

DOCKET NO.  08-30 523	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an initial compensable evaluation for cervical adenopathy. 

2.  Entitlement to an evaluation in excess of 10 percent for right knee disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from March 1979 to March 1982. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office in Philadelphia, Pennsylvania (RO).  In pertinent part of that rating decision, the RO awarded an initial noncompensable evaluation for cervical adenopathy and increased the assigned evaluation from noncompensable to 10 percent disabling for right knee disability.  The Veteran appealed the assigned evaluations.   

On his August 2008 substantive appeal, VA Form-9, the Veteran indicated his desire to testify before a member of the Board during a hearing held at the Central Office in Washington, District of Columbia.  The Veteran has since withdrawn his request for a Central Office hearing.  


FINDINGS OF FACT

1.  In a January 2013 written statement, the Veteran expressed his desire to withdraw from appellate review his claim for entitlement to an initial compensable evaluation for cervical adenopathy.

2.  In a January 2013 written statement, the Veteran expressed his desire to withdraw from appellate review his claim for entitlement to an evaluation in excess of 10 percent for right knee disability.  



CONCLUSIONS OF LAW

1.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to an initial compensable evaluation for service-connected cervical adenopathy have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2012).

2.  The criteria for a withdrawal of the Veteran's substantive appeal on the issue of entitlement to an evaluation in excess of 10 percent for service-connected right knee disability have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.200, 20.202, 20.204(b), (c) (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes the ability to dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012). Withdrawal may be made by the Veteran or by his authorized representative.  Id. 

The record reflects that the Veteran perfected timely appeals of the August 2007 rating decision that awarded a noncompensable evaluation for cervical adenopathy and denied an increased evaluation in excess of 10 percent for right knee disability.  
Thereafter, in a January 2013 written statement, the Veteran expressed his desire to withdraw these claims from appellate review.  The Board finds that this statement qualifies as a valid withdrawal of the issues.  See 38 C.F.R. § 20.204 (b).

In view of the Veteran's expressed desires, the Board concludes that further actions with regard to these issues are not appropriate.  The Board does not have jurisdiction over these withdrawn claims.  As such, the issues are dismissed.



ORDER

The appeal, concerning entitlement to an initial compensable evaluation for cervical adenopathy, is dismissed.

The appeal, concerning entitlement to an evaluation in excess of 10 percent for right knee disability, is dismissed.




____________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


